Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Blumhagen does not teach the limitation "operat[ing] the gradient coils, pulse generating coils, and shim gradient coils such that ... a field inhomogeneity of the at least one user-defined region is reduced to become suitable for magnetic resonance imaging while a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging". Applicant goes on to argue that the examiner established inherency to teach the above limitation and there is not enough evidence in Blumhagen to teach the above limitation. 
	However, the examiner respectfully disagrees. First, the applicant supported said claim limitation using page 12-16 and fig. 2A-2B of the specification. However, those supported sections do not explicitly disclose “a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging". Therefore, the applicant established inherency. The examiner believes references, Blumhagen and Zuehlsdorff, teach the claimed limitations above because said references teach adjusting the shim settings dynamically for each subvolume of the volume of interest  [Blumhagen - ¶0019; Zuehlsdorff - ¶0033-0034. See also rest of reference.]. Further, [Blumhagen - ¶0019; Zuehlsdorff - ¶0033-0034. See also rest of reference.]. This is similar to Fig. 2B of the applicant’s specification. Therefore, the arguments are not considered persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, applicant states that support for the limitation "operate the gradient coils, pulse generating coils, and shim gradient coils such that ... a field inhomogeneity of the at least one user-defined region is reduced to become suitable for magnetic resonance imaging while a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging" is found in pages 12-16 and Fig. 2A-2B of the specification. However, these portions of the application do not explicitly teach “a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging". It is not clear if this is inherent from the portions of the specification. 
Claims 2-7 are rejected for depending on claim 1.

Claim 8 is rejected for the same reasons as claim 1. Claims 9-14 are rejected for depending on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1,  the limitation “a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging". It is not clear how the inhomogeneity is increased using the shim coils. Further support for this limitation is also unclear (as stated above).
Claims 2-7 are rejected for depending on claim 1.

Claim 8 is rejected for the same reasons as claim 1. Claims 9-14 are rejected for depending on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blumhagen (US 2015/0260811), in view of Zuehlsdorff (US 2017/0123027).

Regarding claim 1, Blumhagen teaches a magnetic resonance imaging (MRI) system, comprising: 
	a housing having a bore in which at least a portion of a subject to be image is placed [Fig. 1, see bore 14.]; 
	a main magnet accommodated by the housing and configured to generate a magnetic field within the bore [Fig. 1, magnet 13. See ¶0006, wherein the subject creates inhomogeneity that needs to be corrected. See also rest of reference.]; 
	one or more gradient coils configured to linearly vary the magnetic field as a function of spatial location therein [Fig. 1, gradient 19. See also rest of reference.]; 
	one or more pulse generating coils configured to generate and apply radio frequency (RF) pulses to the magnetic field in sequence to scan the portion of the subject [Fig. 1, RF antenna 20. See also rest of reference.]; 
	one or more shim gradient coils configured to perturb the magnetic field [Fig. 1, shim coils 32. See also rest of reference.]; and 
	a control unit configured to:
	 access an indication of at least one user-defined region that is adjustable axially within a field of view of the MRI system [¶0019, wherein the entire examination volume is imaged. The examination is then divided into multiple subvolumes within an examination volume (e.g. a Field of View). For example, a slice can be considered a sub-volume and a slice position can be moved axially (see Fig. 4). See also rest of reference.], and 
	operate the gradient coils, pulse generating coils, and shim gradient coils such that that (i) a field inhomogeneity of the at least one user-defined region is reduced to become suitable for magnetic resonance imaging while a field inhomogeneity of the magnetic field outside the at least one user-defined region is simultaneously increased to become unsuitable for magnetic resonance imaging [¶0019, wherein “The shim settings may thus also be matched separately to the different imaging volumes. If, for example, fat tissue of the subject under examination for the most part is localized in a first imaging volume, and water tissue of the subject under examination for the most part is localized in a second imaging volume, then a shim setting matched to the fat tissue may advantageously be set for the first imaging volume while a shim setting matched to the water tissue shim setting may advantageously be set for the second imaging volume.” Therefore, the only regions that will include water are the user-defined regions and are set to water. The other regions (perhaps regions with fat) will not include water and therefore the water signal will not be coherent/fall into the bandwidth and will not be acquired. The fat regions will be outside the bandwidth and will have a higher inhomogeneity because the frequency and shim settings are set to water. See also ¶0038-0040, wherein gradient coils and RF antenna are used with the shim unit to image the first slice. See also rest of reference. The limitations are met according to how the applicant supported these claim limitations in the specification.], and (ii) RF emissions are acquired, in response to the RF pulses and when the magnetic field is perturbed by the shim gradient coils, from the at least one user-defined region within the field of view of the MRI system, the RF [¶0019, wherein the subvolumes are slices that are excited separately using RF pulses. See also rest of reference.].
	However, Blumhagen is silent in teaching access an indication of at least one user-defined region that is adjustable both axially and laterally.
	Zuehlsdorff, which is also in the field of MRI, teaches access an indication of at least one user-defined region that is adjustable both axially and laterally [¶0033-0034, wherein a total adjustment volume is selected by the user and is adjustable in both the axial and lateral directions. See also rest of reference.]; and operate the gradient coils, pulse generating coils, and shim gradient coils such that that (i) a field inhomogeneity of the at least one user-defined region is reduced to become suitable for magnetic resonance imaging while a field inhomogeneity  of portions of the magnetic field outside the at least one user-defined region is increased to become unsuitable for magnetic resonance imaging [¶0034, wherein the adjustment volume is used to determine  shim currents and a center frequency for each slice. Therefore, the homogeneity will be increased will be increased inside the adjustment volume and slice, and the inhomogeneity outside the adjustment volume and selected slice will be increased because the center frequency will be different for the regions outside the adjustment volume and selected slice. ¶0003, wherein higher order shim coils are used. See also rest of reference.], and (ii) RF emissions are acquired, in response to the RF pulses and when the magnetic field is perturbed by the shim gradient coils, from the at least one user-[¶0034, wherein imaging sequences are used to acquire data from the adjustment volume and slices. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blumhagen and Zuehlsdorff because both Blumhagen and Zuehlsdorff are in the field of MRI and wherein both prior art references use shim specific regions of interest to acquire better image quality of acquired images [Blumhagen - ¶0019. See also rest of reference.; Zuehlsdorff - ¶0032-0034. See also rest of reference.] and Zuehlsdorff teaches using different shim currents and RF center frequencies for each subvolume, similar to Blumhagen. Further, Zuehlsdorff teaches that it is known in the art for a user-defined region to be adjustable both axially and laterally so that a user can define a custom region [Zuehlsdorff - ¶0032-0034. See also rest of reference.].

Regarding claim 2, Blumhagen and Zuehlsdorff teach the limitations of claim 1, which this claim depends from.
	Blumhagen and Zuehlsdorff both further teach wherein the control unit is configured to operate the gradient coils, pulse generating coils, and shim gradient coils such that a frequency response of the RF pulses have a coherent effect only within the at least one user-defined region [Blumhagen - ¶0019, wherein “The shim settings may thus also be matched separately to the different imaging volumes. If, for example, fat tissue of the subject under examination for the most part is localized in a first imaging volume, and water tissue of the subject under examination for the most part is localized in a second imaging volume, then a shim setting matched to the fat tissue may advantageously be set for the first imaging volume while a shim setting matched to the water tissue shim setting may advantageously be set for the second imaging volume.” Therefore, the only regions that will include water are the user-defined regions that are set to water. The other regions (perhaps regions set to fat) will not include water and therefore the water signal will not be coherent and will not be acquired. See also ¶0038-0040, wherein gradient coils and RF antenna are used with the shim unit to image the first slice. See also rest of reference. 
Zuehlsdorff - ¶0034, wherein the adjustment volume is used to determine  shim currents and a center frequency for each slice. Therefore, the homogeneity will be increased will be increased inside the adjustment volume and slice, and the inhomogeneity outside the adjustment volume and selected slice will be increased. See also rest of reference.].

Regarding claim 3, Blumhagen and Zuehlsdorff teach the limitations of claim 2, which this claim depends from.
	Blumhagen further teaches wherein to operate the gradient coils, pulse generating coils, and shim gradient coils such that a frequency response of the RF pulses have a coherent effect only within the user-defined region, the control unit is configured to operate the gradient coils, pulse generating coils, and shim gradient coils such that a resonant frequency of water falls outside of an RF bandwidth of the RF pulses in of the magnetic field outside of the at least one user-defined region [¶0019, wherein “The shim settings may thus also be matched separately to the different imaging volumes. If, for example, fat tissue of the subject under examination for the most part is localized in a first imaging volume, and water tissue of the subject under examination for the most part is localized in a second imaging volume, then a shim setting matched to the fat tissue may advantageously be set for the first imaging volume while a shim setting matched to the water tissue shim setting may advantageously be set for the second imaging volume.” Therefore, the only regions that will include water are the user-defined regions that are set to water. The other regions (perhaps regions set to fat) will not include water and therefore the water signal will not be coherent and will not be acquired. See also ¶0038-0040, wherein gradient coils and RF antenna are used with the shim unit to image the first slice. See also rest of reference.].

Regarding claim 4, Blumhagen and Zuehlsdorff teach the limitations of claim 1, which this claim depends from.
	Blumhagen and Zuehlsdorff both further teach wherein the user-defined region is not centered on an isocenter of the magnetic field [Blumhagen - Fig. 4 and ¶0054, wherein the examination volume is divided into subvolumes and acquired in separate acquisitions wherein the patient support maintains the same position. Therefore, some of the acquisitions (such as 402a/c) will not be centered at the isocenter. See also rest of reference. Zuehlsdorff - ¶0033-0034. See also rest of reference.].

Regarding claim 5, Blumhagen and Zuehlsdorff teach the limitations of claim 1, which this claim depends from.
[¶0019, wherein the subvolumes can be disjunct (i.e. disjoined/separated).].

Claim 8 is rejected for the same reasons as claim 1 above. Claim 8 is the method version of apparatus claim 1.

Claim 9 is rejected for the same reasons as claim 2 above. Claim 9 is the method version of apparatus claim 2.

Claim 10 is rejected for the same reasons as claim 3 above. Claim 10 is the method version of apparatus claim 3.

Claim 11 is rejected for the same reasons as claim 4 above. Claim 11 is the method version of apparatus claim 4.

Claim 12 is rejected for the same reasons as claim 5 above. Claim 12 is the method version of apparatus claim 5.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Blumhagen, in view of previously cited Zuehlsdorff, and in further view of Witschey (US 2012/0249137).

Regarding claim 6, Blumhagen and Zuehlsdorff teach the limitations of claim 1, which this claim depends from.
	Blumhagen and Zuehlsdorff both further teach wherein the control unit is configured to access a new indication of a new user-defined region within the magnetic field and operate the gradient coils, pulse generating coils, and shim gradient coils to obtain one or more magnetic resonance images of the new user-defined region within the magnetic field [Blumhagen - ¶0019 and Fig. 4. See also rest of reference. Zuehlsdorff - ¶0032-0034. See also rest of reference.].
	However, Blumhagen and Zuehlsdorff are silent in teaching wherein the new user-defined region having a different shape than the at least one user-defined region.
	Witschey, which is also in the field of MRI, teaches wherein the control unit is configured to access a new indication of a new user-defined region within the magnetic field and operate the gradient coils, pulse generating coils, and shim gradient coils to obtain one or more magnetic resonance images of the new user-defined region within the magnetic field, the new user-defined region having a different shape than the at least one user-defined region [¶0066, wherein the sub-volumes can have different shapes and sizes. See also rest of reference.].
	 It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blumhagen and Zuehlsdorff with the teachings of Witschey because all of Blumhagen, Zuehlsdorff and Witschey disclose methods of using shimming to acquire images of specific volumes and Witschey teaches that it is known in [Witschey - ¶0066].

Regarding claim 7, Blumhagen and Zuehlsdorff teach the limitations of claim 1, which this claim depends from.
	Blumhagen and Zuehlsdorff both further teach wherein the control unit is configured to access a new indication of a new user-defined region within the magnetic field and operate the gradient coils, pulse generating coils, and shim gradient coils to obtain one or more magnetic resonance images of the new user-defined region within the magnetic field [Blumhagen - ¶0019 and Fig. 4. See also rest of reference. Zuehlsdorff - ¶0032-0034. See also rest of reference.].
	However, Blumhagen and Zuehlsdorff are silent in teaching wherein the new user-defined region having a different size than the at least one user-defined region.
	Witschey, which is also in the field of MRI, teaches wherein the control unit is configured to access a new indication of a new user-defined region within the magnetic field and operate the gradient coils, pulse generating coils, and shim gradient coils to obtain one or more magnetic resonance images of the new user-defined region within the magnetic field, the new user-defined region having a different size than the at least one user-defined region [¶0066, wherein the sub-volumes can have different shapes and sizes. See also rest of reference.].
[Witschey - ¶0066].

Claim 13 is rejected for the same reasons as claim 6 above. Claim 13 is the method version of apparatus claim 6.

Claim 14 is rejected for the same reasons as claim 7 above. Claim 14 is the method version of apparatus claim 7.Claim

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0279060 also teaches dynamic shimming for multiple subvolumes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896